DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-19 and 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 15-19 and 21 are directed to a product.  Thus, each of the pending claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 15 is illustrative of the claimed ineligible subject matter:

15.  A computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method, the method comprising:

obtaining personal data of a user, the personal data comprising calendar data, web activity data, purchase history data, and data from one or more Internet of Things (IoT) devices associated with the user;
generating, based at least on the personal data of the user, a taste profile of the user ”, the taste profile generated by inputting the personal data to a trained machine learning module;
wherein the taste profile comprises a set of food characteristics that corresponds to one or more food preferences of the user;
obtaining contextual data the corresponds to a location of the user;
generating, based at least in part on the taste profile and the contextual data, a food recommendation, the generating the food recommendation comprising comparing the contextual data to the taste profile and identifying a match;
wherein the food recommendation includes a predicted food preference of the user; and
transmitting the food recommendation to the user.

The claims recites a methodology for making a food recommendation to a user by analyzing personal data of a user to generate a “taste profile” by using a machine learning module and comparing contextual data to the taste profile to generate a food recommendation.   The steps recited in the body of the claim are directed a certain method of organizing human interactions.  Moreover, but for the “transmitting” step and a “machine” learning module, the recited steps requires nothing more than steps which could be performed mentally through observation and evaluation (i.e., obtaining personal data, generating a taste profile, obtaining contextual data, and generating a food recommendation).   Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 15-19 and 21m the claims are directed to a computer readable storage medium, but this  generically recited computer element does not add a meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer.  In this instance, the use of a computer-readable storage medium and a machine learning module does not improve the functioning of the computer, but rather, only generally links the food recommendation methodology to a computer environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, claims 15-19 and 21 recite a computer readable storage medium having program instructions to perform the abstract idea and data being input into a “trained machine learning module.”  However, when considered separately and in combination, these elements do not add significantly more (also known as an inventive concept) to the exception.  Rather, the additional elements are merely instructions to implement the abstract idea using a computer, which does not transform an abstract idea into eligible subject matter.  See Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014).
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Id.   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 18-19 are rejected under 35 U.S.C. 103  as being unpatentable over Son, US 2020/0342977 A1 in view of Shadrokh et al., US 20200159750 A1, hereinafter Shadrokh.

In regard to claim 15, Son discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method, the method comprising: 
obtaining personal data of a user (see ¶ 0026-0028, disclosing “the information acquiring unit 210 acquires information . . . of the user 80”), the personal data comprising calendar data (see ¶ 0021, disclosing “date and time information”) purchase history data (see ¶ 0055, disclosing “purchase history information”), and data from one or more Internet of Things (IoT) devices associated with the user (see ¶ 0021, disclosing “captured image data” from “user terminal 82”); 
generating, based at least in part on the personal data of the user, a taste profile of the user (see ¶  0066, disclosing “the determination unit 230 judges a taste of the user 80 based on the meal history information”), the taste profile generated by inputting the personal data to a trained machine learning module (see ¶ 0023),
wherein the taste profile comprises a set of food characteristics that corresponds to one or more food preferences of the user (see ¶ 0066);
obtaining contextual data that corresponds to a location of the user (see ¶ 0050, disclosing “the place information may be information determined based on the current position information of the user terminal 82”; see also, ¶ 0074);
generating, based at least in part on the taste profile and the contextual data, a food recommendation (see ¶¶ 0077, disclosing “the determination unit 230 determines a recommended meal menu for the user 80 based on a current time, the current position of the user 80, meal history information exercise history information, user information, and food information”), the generating the food recommendation comprising comparing the contextual data to the taste profile and identifying a match (see ¶0112, disclosing “search for an entry matching with a condition”),
wherein the food recommendation includes a predicted food preference of the user (see ¶ 0102); and
transmitting the food recommendation to the user (see ¶ 0086, “the provision unit 240 causes the server to transmit the recommended).  
However, Son fails to explicitly disclose the personal data comprising web activity.
Shadrokh discloses: 
wherein personal data comprises web activity (see ¶ 0063, disclosing “browsing history”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified Son to include personal data further comprising web activity in making a recommendation, as disclosed by Shadrokh, because web activity such as browsing history may indicate item choices that the user has viewed and accordingly, will likely be of interest to the consumer.  Shadrokh, ¶ 0063.  Relying on this personal information would allow any food recommendation to better understand the interests of the user and would improve the accuracy of any food recommendation methodology in the same manner.

In regard to claim 18, Son further discloses the computer-implemented method of claim 1, wherein the taste profile includes a home-cooked food item, and wherein the food recommendation includes a suggestion to cook the home-cooked food item (see ¶ 0069, disclosing “a registered menu of a meal prepared by the user 80’s cooking).

In regard to claim 19, Son further discloses the computer-implemented method of claim 1, wherein the taste profile includes a restaurant menu food item that is prepared at a restaurant, and wherein the predicted food preference includes the restaurant menu food item (see ¶ 0069, disclosing “a meal menu provided in a store such as a restaurant”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Kolawa et al., US 6,236,974 B1, hereinafter Kolawa.

In regard to claim 17, Son fails to disclose wherein the personal data comprises a quantity of a food ingredient possessed by the user, and wherein the predicted food preference includes the food ingredient.  
Kolawa disclose a method of recommending a meal wherein the personal data comprises a quantity of a food ingredient possessed by the user (see col. 9, ll. 28-40, disclosing “home product database”; see also, col. 11, disclosing “inventory subsystem 12”), and wherein the predicted food preference includes the food ingredient (see col. 9, ll. 28-40, disclosing for “a suggested menu”, “the home product database 18 is checked first in step 730, and in step 740, the process inquire whether the ingredient is in the home product database).
It would have been obvious to one of ordinary skill in art to have modified Son to include wherein personal data comprises a quantity of a food ingredient possessed by the user, and wherein the predicted food preference includes the food ingredient, as disclosed by in Kolawa, in order to ensure the user either has all of the ingredients on hand for the recommended meal or is given notice and an opportunity to purchase any ingredients in which the user’s home inventory is deficient.  Such a feature would improve any meal recommendation system in the same manner, by ensuring that the user has the necessary ingredients to prepare the recommended meal.




Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 102
Applicant has been traversed the anticipation rejection, arguing that Son lacks certain elements of applicant’s claimed method.  In regard to independent claims 1 and 8, Applicant argues that Son does not disclose “the personal data comprising one or more images of the user preparing a food item” in combination with the remaining claim elements.  The Examiner is persuaded by this argument.  Accordingly, the prior art rejection have been withdrawn with respect these claims and their corresponding dependent claims..
In regard to claim 15, Applicant notes that the limitations originally presented in now cancelled claim 20 were not addressed by the first Office action.  Consequently, the Examiner, in the present Office action, has considered these limitations and rejected claim 15.    Accordingly, this Office action is being made NON-FINAL.

Claim Rejections - 35 USC § 103
	The Examiner agrees that the prior art of record does not disclose the elements recited claim 21.  Accordingly, there is no prior art rejection with respect to this claim.  

Allowable Subject Matter
Claims 1-14 are allowed.  Claims 16 and 21 are distinguishable from the prior art of record but subject to a § 101 rejection because they are directed to ineligible subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare



/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        
4/24/2022